DETAILED ACTION
Claims 31-37 are pending in the instant application, Applicant canceling or withdrawing claims 1-30 and adding claims 31-37. As Applicant cancelled claims 1-16 and 23-30, all previous rejections of those claims are therefore withdrawn.
Applicant’s amendments to the specification is accepted and the previous objection to the specification is withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary previously provided by the Examiner is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1-7, the independent claim recites the element of “transplanting the crop on the calculated transplant date”. This element is indefinite because there is no clear link between the computer system of the invention and how the system will affect the transplanting. For purposes of examination, the claim element will be read as “displaying the transplant date to a user”.

Claim Rejections - 35 USC § 101
Claims 31-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 31-37 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 31 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 31 by:
calculating a transplant date
recalculating a predicted harvest date

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining the date for transplanting and then harvesting a crop. Thus, claim 31 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 31 by:
calculating a transplant date
recalculating a predicted harvest date

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating when to transplant a crop to meet a desired harvest date, based upon an assessment of the weather forecast. Thus, claim 31 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 31 are:
where the method uses a system including a computer having a processor, one or more soil moisture sensors located at the geographic location, and an irrigation system having valves operable to deliver water to the geographic location, where the processor is programmed to operate the valves based on soil moisture levels determined from measurements from one or more soil moisture sensors

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the recited computer embodiment only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
The recitation of the additional elements of soil moisture sensors and irrigation valves controlled by the system would integrate the invention into a practical application if the invention were directed towards moisture management. However, as the invention is directed to predicting a harvest date, these additional elements at best are categorized as extra-solution activity and do not integrate the present invention into a practical application. 
Thus, claim 31 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 31 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 34 and 85-86 and FIG 2. As discussed above, the recited computer embodiment only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
The recitation of the additional elements of soil moisture sensors and irrigation valves controlled by the system would raise the claim as a whole to “significantly more” than just the identified abstract idea if the invention was directed towards moisture management. However, as the invention is directed to predicting a harvest date, these additional elements at best are categorized as extra-solution activity Thus, claim 31 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims [only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
Therefore, claims 31-37 are not patent eligible under the Alice/Mayo analysis. For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 		
Claim Rejections - 35 USC § 103
Claims 31-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Brehmer, US 2015/0112595, in view of Starr, US 2015/0370935.
As to claim 31:
A method of crop management of a plant variety to be planted at a geographic location for increasing the percentage of produce crops that make it from a farm field by recalculated predicted harvest dates and making the predicted harvest dates available to stakeholders involved in harvesting and transporting the crops to the point of consumption and for increasing the percentage of produce crops that make it from a farm field where the crops are grown by a grower to a consumer's table by a supply chain of stakeholders who have a need to know the actual harvest date in order to efficiently arrange their services which stakeholders, in addition to the grower, may include harvesters who manage harvesting crews that harvest the crop, shipping vendors who arrange for shipping the produce from the farm field and buyers who accept the vendors' shipments and distribute the produce to stores or others who supply the produce to consumers of the produce, where the crop is transplanted on a farm field at a geographic location, where the crop has several phenological stages between the transplant date and the harvest phenological stage and an optimal range of soil moisture for each phenological stage of plant growth where the method uses a system including a computer having a processor, one or more soil moisture sensors located at the geographic location, and an irrigation system having valves operable to deliver water to the geographic location, where the processor is programmed to operate the valves based on soil moisture levels determined from measurements from one or more soil moisture sensors, and 
The claim is understood to be “A method of crop management of a plant variety to be planted at a geographic location” followed by a first statement of intended use “for increasing... to the point of consumption”, a second statement of intended use “for increasing...for each phenological stage of plant growth”, a statement concerning various structures of the system “a system including a computer... soil moisture sensors”. These three sections of the preamble are given little patentable weight because they are directed towards either the intended use of the invention or directed towards physical aspects of the system which are not utilized by the system to conduct the 
Preamble statements limiting structure are addressed by MPEP 2111.02(I) as being part of the claim elements. However, the preamble language here does not limit structure but merely recites the existence of the structure. Thus, it too is given little patentable weight. By way of analogy, a preamble reciting the automatic cruise control system of a car controlling the throttle and braking of a car but the actual elements of the claimed method are directed towards calculating the route the car is to take (that route executed by the driver of the car and not the system of that invention) would similarly be given little patentable weight.

where the processor is programmed to access predicted temperature data from a Prediction Weather Data Module, and historical temperature data from a Historical Weather Data Module, said method comprising the steps comprising:
The recitation in the preamble of structure of the invention which is relevant to the elements of the claim are given patentable weight.
Brehmer (paragraph 16) teaches concerning determining the location of a plot of land and meteorological data, which 

Brehmer does not explicitly teach concerning in-season adjustments, but Starr (paragraphs 195 and 217) teach adjusting growing degree days for an in-season change. This in-season change is based upon analysis of historical weather data and thus teaches a Historical Weather Data Module.

calculating a transplant date at the geographic location based on a desired harvest date using predicted temperature data at the geographic location from the Prediction Weather Data module;
Brehmer (paragraphs 30-31) teaches concerning calculating and summing growing degree units, summing them over a forecast period, then comparing to a threshold value.

displaying the transplant date to a user;
Brehmer (paragraph 34) teaches a display for showing results for a particular day.

recalculating a predicted harvest date repetitively after the crop has been planted in order to update a predicted harvest date using historical temperature data from the Historical Weather Data Module and predicted temperature data from the Prediction Weather Data Module;
Brehmer does not explicitly teach concerning in-season adjustments, but Starr (paragraphs 195 and 217) teach adjusting growing degree days for an in-season change.

making the recalculated predicted harvest dates continuously available to stakeholders whose activities are arranged based on the most up-to-date predicted date of the phenological harvest stage.
Starr teaches concerning updates (paragraphs 195 and 217) and Brehmer (paragraph 45) teaches reporting out results.

STATEMENT CONCERNING THE COMBINATION:
Brehmer is directed to selecting seed varieties and forecasting an optimum planting time and window of said seed. Lynds is directed to planning the planting and growing of plants. As plants come from seeds, Brehmer and Lynds are nearly identical in their purpose. As such, one having ordinary skill in the art at the time of the application would understand that they fall well within being analogous art.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter 

As to claim 32 (of 31):
causing the irrigation system valves to operate automatically to provide water to the geographic location in response to indications of soil moisture sensors that the soil moisture level is below the optimal range for the phenological stage of the crop.
Brehmer does not teach, but Starr (paragraph 19) teaches that their agricultural device includes an irrigation system and (paragraph 195) teaches that the system can control the operation of an agriculture device. One having ordinary skill in the art at the time of the application understands from these teachings that the system of Starr can control the valves of an irrigation system. This is because valves are the principal mechanical control for fluid flows. As water is a fluid used in irrigation, one having ordinary skill in the art at the time of the application understands from the teaching of Starr that a 

As to claim 33 (of 31):
wherein the step of recalculating the predicted harvest date repetitively is based on the transplant date.
Brehmer does not explicitly teach concerning in-season adjustments, but Starr (paragraphs 195 and 217) teach adjusting growing degree days for an in-season change.

As to claim 34 (of 31):
wherein the step of recalculating the actual harvest date repetitively after a crop has reached one of its phenological stages is based on the date of the crop reaching that phenological stage.
Starr (paragraph 196) teaches concerning user input and changing the date of a harvest, as both an appropriate planting date and an appropriate harvest date can be calculated. One having ordinary skill in the art at the time of the application would understand from Brehmer and Starr that estimating either one of a planting date or a harvest date necessarily results in fixing the other date, as the simulation will propagate either forward (from planting date) or backwards (from harvest date).

As to claim 36 (of 31):
wherein the step of recalculating the actual harvest date repetitively corrects for predicted weather events using the Weather Prediction Data Module.
Brehmer (paragraphs 30-31) teaches concerning calculating and summing growing degree units, summing them over a forecast period, then comparing to a threshold value. 
Brehmer does not explicitly teach concerning in-season adjustments, but Starr (paragraphs 195 and 217) teach adjusting growing degree days for an in-season change.

As to claim 37 (of 31):
wherein the step of recalculating the actual harvest date repetitively corrects for historical weather events using the Historical Weather Data Module.
Brehmer (paragraphs 30-31) teaches concerning calculating and summing growing degree units, summing them over a forecast period, then comparing to a threshold value. 
Brehmer does not explicitly teach concerning in-season adjustments, but Starr (paragraphs 195 and 217) teach adjusting growing degree days for an in-season change.

35 is rejected under 35 U.S.C. 103 as being unpatentable over Brehmer, US 2015/0112595, in view of Starr, US 2015/0370935, in further view of official notice.
As to claim 35 (of 31):
wherein the step of recalculating the actual harvest date repetitively accounts for mulching of the crop.
Neither Brehmer nor Starr explicitly teach concerning mulching crops, the Examiner takes official notice (supported by paragraph 173 of Lynds, US 2011/0054921) that mulching using agricultural products such as compost, manure, straw, vermiculite, and peat moss is old and well known in the agricultural arts. 
One having ordinary skill in the art would be motivated to combine the system of Brehmer and Starr with the facts officially noticed because the use of mulch is directed towards both preserving soil temperature and moisture and thus speeding the growth of plants. This is desirable because it results in faster time to market and less expense in raising the crop.

Response to Arguments
Applicant's arguments filed June 2, 2020 have been fully considered but they are not persuasive for the reasons given in the updated rejections above or are moot in light of the new grounds of rejection.
Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623